Title: Thomas Jefferson to John Wayles Eppes, 30 March 1811
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Th:J. to J. W. Eppes
            Monticello Mar. 30. 11.
          
          The inclosed letter came to my hands a few days before Francis left us, & was reserved to go by him. it was however forgotten. I hope you will be my apologist with mrs Eppes and that she will pardon this omission of a declining memory, and accept the assurance of my respects. my constant affections attend on yourself.
        